1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8                              ----oo0oo----

9

10   CITY OF WEST SACRAMENTO,               No. 2:18-cv-900 WBS EFB
     CALIFORNIA; and PEOPLE OF THE
11   STATE OF CALIFORNIA,

12               Plaintiffs,                MEMORANDUM & ORDER RE: JOINT
                                            MOTION FOR A GOOD FAITH
13       v.                                 SETTLEMENT DETERMINATION
14   R AND L BUSINESS MANAGEMENT, a
     California corporation, f/k/a
15   STOCKTON PLATING, INC., d/b/a
     CAPITOL PLATING, INC., a/k/a
16   CAPITOL PLATING, a/k/a CAPITAL
     PLATING; CAPITOL PLATING INC., a
17   dissolved California
     corporation; ESTATE OF GUS
18   MADSACK, DECEASED; ESTATE OF
     CHARLES A. SCHOTZ a/k/a SHOTTS,
19   DECEASED; ESTATE of E. BIRNEY
     LELAND, DECEASED; ESTATE OF
20   FRANK E. ROSEN, DECEASED; ESTATE
     OF UNDINE F. ROSEN, DECEASED;
21   ESTATE of NICK E. SMITH,
     DECEASED; JOHN CLARK, an
22   individual; ESTATE OF LINDA
     SCHNEIDER, DECEASED; JUDY GUESS,
23   an individual; JEFFREY A. LYON,
     an individual; GRACE E. LYON, an
24   individual; THE URBAN FARMBOX
     LLC, a suspended California
25   limited liability company; and
     DOES 1-50, inclusive,
26
                 Defendants.
27

28
                                        1
1                Before the court is a joint motion for a good faith

2    settlement determination filed on April 15, 2019 by plaintiffs

3    and defendants Jeffrey Lyon and Grace Lyon.     (Docket No. 65.)

4    The court held a hearing on the motion on May 20, 2019.     (Docket

5    No. 76.)

6    I.   Background

7                This court described much of the factual and procedural

8    background to this lawsuit in its prior orders.    (See Docket Nos.

9    18, 33, 44 & 63.)     On March 20, 2019, plaintiffs and defendants

10   Jeffrey Lyon and Grace Lyon reached an agreement for the

11   settlement of all claims and disputes between them in this

12   matter.    (Decl. of Bret Stone (“Stone Decl.”) ¶ 3; see also Decl.

13   of Bret Stone Ex. 1 (“Settlement Agreement”) (written agreement

14   setting forth the terms of the settlement) (Docket No. 65-1).)

15   Plaintiffs have alleged the following claims against Jeffrey and

16   Grace Lyon: (1) violation of the Resource Conservation and

17   Recovery Act (“RCRA”) § 7002(a), 42 U.S.C. § 6972(a)(1)(B); (2)

18   violation of the Comprehensive Environmental Response,

19   Compensation and Liability Act (“CERCLA”) § 107(a), 42 U.S.C. §

20   9607(a); (3) violation of The Gatto Act, California Health &
21   Safety Code §§ 25403-25403.8; (4) violation of The Porter-Cologne

22   Water Quality Control Act, California Water Code § 13304(c); (5)

23   public nuisance; (6) trespass; (7) statutory indemnity; and (8)

24   declaratory relief.    (See Third Am. Compl. (“TAC”) (Docket No.

25   45).)     The TAC alleges that these defendants, as former owners of

26   the property, exacerbated contamination at the site by filling a
27   pit with soil which now requires remediation.     (Id. ¶ 56.)   In

28   their answer, the settling defendants, appearing pro se, have
                                        2
1    brought a counterclaim against the City of West Sacramento (“the

2    City”) for harassment and discrimination.     (Docket No. 46.)

3                 Pursuant to the settlement agreement, the City will pay

4    $199,615.95 to the settling defendants via escrow.     This payment

5    is $100,000 less than the outstanding balance on the note, as

6    described in the Deed of Trust, held by Lyon to the property and

7    two adjacent real property parcels.      (See Settlement Agreement §

8    3.1.)      In exchange, the settling defendants shall transfer the

9    note and all its rights and interests to the City.      (Id.)    In

10   essence, the City agrees to purchase the settling defendants’

11   interest in the subject property less the agreed upon discount.

12                The settling parties now move for a good faith

13   settlement determination and an order barring all claims against

14   them for contribution and indemnity.      The settling parties also

15   request that the court dismiss all claims between them with

16   prejudice.     Defendants John Clark, R&L Business Management, the

17   Estate of E. Birney Leland, the Estate of Linda Schneider, and

18   the Estate of Nick E. Smith object to this good faith

19   determination as to the settlement of the counterclaim for

20   harassment and discrimination and the accompanying bar on further
21   claims.     (See Docket Nos. 70 & 71.)

22   II.     Discussion

23         A.     Applicable Law

24                The settling parties have settled claims brought under

25   both state and federal law.     “When a district court . . . hears

26   state law claims based on supplemental jurisdiction, the court
27   applies state substantive law to the state law claims.”       Mason &

28   Dixon Intermodal, Inc. v. Lapmaster Int’l LLC, 632 F.3d 1056,
                                         3
1    1060 (9th Cir. 2011) (citation omitted).    California state

2    settlement law, here codified in California Code of Civil

3    Procedure Section 877, constitutes substantive law.     See id.

4    Section 877.6 “is the procedural mechanism for implementing

5    [Section] 877” and making the determination of a good faith

6    settlement.   See Coppola v. Smith, No. 1:11-CV-1257 AWI BAM, 2017

7    WL 4574091, at *2 (E.D. Cal. Oct. 13, 2017).    Therefore, the

8    court will apply California settlement law to the state law

9    claims at issue between the settling parties.    See Mason & Dixon,

10   632 F.3d at 1060.

11             As for plaintiffs’ CERCLA claim, courts review

12   settlements and generally enter contribution and indemnity bars

13   if the settlement is “procedurally and substantively fair,

14   reasonable, and consistent with CERCLA’s objectives.”1    Arizona

15   v. City of Tucson, 761 F.3d 1005, 1012 (9th Cir. 2014) (citation

16   and internal quotation marks omitted).     This court has an

17   independent obligation to scrutinize the terms of the agreement.

18   Id.   The court must find that the agreement is roughly correlated

19   with some acceptable measure of comparative fault that apportions

20   liability among the settling parties according to a rational
21   estimate of the harm potentially responsible parties have done.

22   Id.

23
           1   The settling parties have also resolved plaintiffs’
24   RCRA claim. However, at this time, the court does not find it
     necessary to decide whether there is an implied right to
25   contribution under RCRA. If the settlement satisfies the
26   requirements for a contribution and indemnity bar in light of
     CERCLA’s express contribution provision, it should satisfy the
27   requirements of any implied provision under RCRA. Cf. Meghrig v.
     KFC W., Inc., 516 U.S. 479, 484-85 (1996) (observing that the
28   relief afforded in these two statutes is analogous).
                                     4
1             Ultimately, the factors considered in determining

2    whether a settlement is in good faith under California law are

3    similar to the factors used to evaluate whether a CERCLA

4    settlement is fair, reasonable, and adequate.         See Coppola, 2017

5    WL 4574091, *3.   As such, the court “will making findings

6    regarding ‘good faith’” under California law “as part [of] its

7    determination of whether the settlement of the CERCLA claim[] is

8    fair, adequate, and reasonable.”       Id.

9             California Code of Civil Procedure Sections 877 and

10   877.6 govern the determination of whether a proposed settlement

11   is in “good faith” under state law.          Courts review the following

12   nonexclusive factors from Tech-Bilt, Inc. v. Woodward-Clyde &

13   Associates, 38 Cal. 3d 488 (1985) to determine if a settlement is

14   within a reasonable range and thus in good faith under Sections

15   877 & 877.6: (1) a rough approximation of the plaintiffs’ total

16   recovery and the settlor’s proportionate liability; (2) the

17   amount to be paid in settlement; (3) the allocation of settlement

18   proceeds among the plaintiffs; (4) a recognition that a settlor

19   should pay less in settlement than he would if he were found

20   liable after a trial; (5) the financial conditions and insurance
21   policy limits of the settling defendants; and (6) the existence

22   of collusion, fraud, or tortious conduct aimed to injure the

23   interests of non-settling defendants.         See 38 Cal. 3d at 499.

24            A party opposing a motion for good faith settlement has

25   the burden of demonstrating the lack of good faith.          Id. at 499-

26   50; see also Cal. Civ. Proc. Code § 877.6(d) (“The party
27   asserting the lack of good faith shall have the burden of proof

28   on that issue.”).   A determination that the settlement was made
                                        5
1    in good faith shall bar any other joint tortfeasor from any

2    further claims against the settling tortfeasor for contribution

3    or indemnity, based on comparative negligence or comparative

4    fault.    Cal. Civ. Proc. Code § 877.6(c).

5
         B.     Application as to Plaintiffs’ Claims Against the
6               Settling Defendants
7               The first two Tech-Bilt factors require the court to

8    examine the amount to be paid in relation to the settlors’

9    approximate proportionate liability.    The settlement agreement

10   provides the City with a $100,000 discount on the balance of the

11   note to the subject property.   Plaintiffs contend that the cost

12   of remediation of this site is upwards of $1.2 million.    (See

13   Stone Decl. ¶ 7.)    The parties place responsibility on the

14   settling defendants at between 8% and 10% of the total

15   remediation costs, as their liability is based on adding now-

16   contaminated soil to the property.     Plaintiffs maintain that

17   these defendants merely exacerbated the contamination at the site

18   and that there are other tortfeasors who are allegedly far more

19   liable.   Analyzing these allegations at this stage of the

20   proceedings, the court finds that this settlement amount
21   reasonably approximates the settlors’ proportionate liability.

22   See N. Cty. Contractor’s Assn. v. Touchstone Ins. Servs., 27 Cal.

23   App. 4th 1085, 1088 (2d Dist. 1994) (holding that courts must

24   merely make an educated finding about the parties’ liability).

25   Therefore, these two factors favor approving the settlement as to

26   plaintiffs’ claims against the settling defendants.
27              The third factor considers the allocation of the

28   settlement proceeds among the plaintiffs.    Here, plaintiffs are
                                       6
1    the City and the People of the State of California.2    The

2    settlement gives the right to payment on the note to the City

3    alone.   Nevertheless, these plaintiffs are closely associated and

4    if the City takes ownership of the property, it would be

5    responsible for abating this nuisance to the benefit of the

6    People of the State of California.   Any payments on the

7    installment note and, accordingly, the value of the discount

8    would presumably go towards cleaning up the contamination at the

9    site as well.   Therefore, this factor favors approving the

10   settlement.

11             The fourth factor acknowledges that settlors should pay

12   less in settlement than they would at trial.     Here, the settling

13   defendants give the City value closer to the lower-end of their

14   estimated liability.   This settlement also saves the parties

15   litigation costs and the court’s time.     Therefore, this factor

16   favors approving the settlement.   See Coppola, 2017 WL 4574091,

17   at *4 (same).

18             The fifth factor accounts for the financial conditions

19   and insurance policy limits of the settling defendants.        The

20   settling defendants appeared pro se and have no insurance assets
21   which could be used to fund remediation.     (Stone Decl. ¶ 9.)      The

22   settlement agreement accommodates defendants’ limited financial

23   resources by not having them make any cash payments.     The

24   settlement also concludes the litigation for the settling

25   defendants.   Therefore, this factor favors the settlement.

26
27        2     The court does not decide whether plaintiff the People
     of the State of California is a real party in interest, as such
28   an argument is not relevant to this motion.
                                     7
1              Finally, the sixth factor determines whether there is

2    any collusion, fraud, or tortious conduct aimed to injure the

3    interests of non-settling defendants.    As to the agreement to

4    resolve plaintiffs’ claims against the settling defendants, no

5    collusion is apparent.    Even though the settling defendants are

6    unrepresented, all parties, including the non-settling

7    defendants, agree that this is a reasonable compromise of these

8    defendants’ alleged liability.   The absence of an opposition to

9    this part of the settlement agreement “is highly telling and is

10   clearly indicative of reasonableness and good faith.”    Coppola,

11   2017 WL 4574091, at *5.   Therefore, this factor favors approval

12   of the settlement as well.

13             In sum, the balance of the Tech-Bilt factors weigh in

14   favor of a finding of reasonableness and good faith.    There is

15   nothing else that suggests that the settlement in this regard is

16   anything other than fair, reasonable, and adequate.    Accordingly,

17   the court will approve of the settlement of plaintiffs’ claims

18   against settling defendants and enter an indemnity and

19   contribution bar order for the settling defendants.3

20
         C.    Application as to the Settling Defendants’ Claim
21             Against the City
22             The settling defendants’ sole counterclaim against the
23   City is for “harassment and discrimination through existing state
24   and federal laws.”   (Docket No. 46 at 4.)   The court finds that
25   the settlement of this claim is not subject to a good faith
26        3    For the purposes of this motion, the court does not
27   decide how the settlement will be accounted for in relation to
     the non-settling parties.
28             .
                                     8
1    determination under California Code of Civil Procedure Sections

2    877 and 877.6 nor a possible contribution bar and indemnity bar

3    under CERCLA.

4                As relevant in this case, California Code of Civil

5    Procedure Sections 877 and 877.6 “deal with good faith

6    settlements and contribution among joint tortfeasors.”     Schmitt

7    v. Tri Ctys. Bank, 70 Cal. App. 4th 1234, 1248 (3d Dist. 1999)

8    (emphasis omitted).    The purpose of Section 877.6 is to “bar any

9    other joint tortfeasor or co-obligor from any further claims

10   against the settling tortfeasor or co-obligor for equitable

11   comparative contribution, or partial or comparative indemnity,

12   based on comparative negligence or comparative fault” in the

13   event of a good faith settlement.     See Cal. Civ. Proc. Code §

14   877.6(c).

15               Here, the settling defendants have not alleged that the

16   City, or any other party, is a joint tortfeasor.    Indeed, their

17   sole counterclaim alleges that the City alone harassed and

18   discriminated these defendants by singling them out for

19   compliance with relevant abatement requirements.4    (Docket No. 46

20   at 4.)   Nothing within the supporting allegations for this
21   counterclaim implicates another tortfeasor or the state and

22   federal law claims that are the focus of the complaint.

23   Therefore, the good faith settlement provisions do not apply to

24
          4    While the settlement also resolves any future claims
25   the settling parties may have against each other (see Settlement
26   Agreement § 4.1), the good faith settlement statutes concern
     themselves with what is alleged, not hypothetical claims that the
27   parties did not specifically envision at the time of settlement.
     See Cal. Civ. Proc. Code § 877.6(c).
28
                                       9
1    this counterclaim.    See Herrick Corp. v. Canadian Ins. Co., 29

2    Cal. App. 4th 753, 759–60 (4th Dist. 1994) (“Nothing in the good

3    faith settlement statutes suggests they apply to litigants other

4    than ‘joint tortfeasors’. . . or ‘co-obligors on a contract

5    debt.’”).   Similarly, because this counterclaim is not brought

6    under CERCLA, it does not implicate CERCLA’s indemnity and

7    contribution bar.    See 42 U.S.C. § 9613(f); see also AmeriPride

8    Servs. Inc. v. Texas E. Overseas Inc., 782 F.3d 474, 487 (9th

9    Cir. 2015).

10               Accordingly, the court will not make a finding of good

11   faith or reasonableness as to the settlement of the harassment

12   and discrimination counterclaim.

13               IT IS THEREFORE ORDERED that the settling parties’

14   Motion for a Good Faith Settlement Determination (Docket No. 65)

15   be, and the same hereby is, GRANTED IN PART.    The court ORDERS as

16   follows:

17               1.   Under California Code of Civil Procedure §§ 877

18                    and 877.6, and 42 U.S.C. § 9613(f), the settlement

19                    agreement reached by the settling parties is in

20                    good faith and is a fair, adequate, and reasonable
21                    settlement only as to plaintiffs’ claims against

22                    the settling defendants;

23               2.   No contribution or indemnity claims against

24                    Jeffrey Lyon and Grace Lyon arising out of

25                    plaintiffs’ Third Amended Complaint or any related

26                    cross-claims or counterclaims will be allowed.
27               3.   The court does not determine that the settlement

28                    of the Settling Defendants’ claim against the City
                                      10
1                    was made in good faith for purposes of California

2                    Code of Civil Procedure §§ 877 and 877.6.

3

4    Dated:   May 23, 2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     11
